Title: From James Madison to Governor Clark, 16 June 1816
From: Madison, James
To: Governor Clark



To all who shall see these presents, Greeting:
16 June 1816

Know Ye, That reposing special Trust and Confidence in the Patriotism, Integrity and Abilities of William Clark, of the Missouri Territory, I do appoint him Governor in and over the said Territory; and do authorize and empower him to execute and fulfil the duties of that Office according to law; and to Have and to Hold the said Office with all the powers, privileges and emoluments to the same of right appertaining until the end of the next Session of the Senate of the United States, and no longer, unless the President of the United States for the time being should be pleased sooner to revoke and determine this Commission.
In Testimony whereof, I have caused these Letters to be made patent, and the Seal of the United States to be hereunto affixed.  Given under my hand at the City of Washington the Sixteenth day of June A.D. 1816; and of the Independence of the United States the Fortieth.

James Madison,


By the President,
Jas. Monroe
Secy. of State

